UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report: June 17, 2010 (Date of earliest event reported) INSWEB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 0-26083 94-3220749 (State or other jurisdiction of (Commission file number) (IRS Employer incorporation or organization) Identification Number) 11290 Pyrites Way, Suite200 Gold River, California 95670 (Address of principal executive offices) (916) 853-3300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matter to a Vote of Security Holders On June 17, 2010, InsWeb Corporation (“InsWeb”) held an Annual Meeting of shareholders for consideration of the following proposals as described more fully in the Proxy Statement dated May 6, 2010: Proposal 1 –: to elect two Class II directors, whose terms expire at the Annual Meeting, for a term ending at the 2013 annual meeting of shareholders. The Nominating and Corporate Governance Committee nominated the current Class II directors, Mr. James M. Corroon and Mr. Thomas W. Orr, for election by the shareholders; and Proposal 2 –: to ratify the appointment of Ernst & Young as InsWeb’s independent registered public accounting firm to audit the consolidated financial statements of InsWeb for the fiscal year ending December 31, 2010. At the Annual Meeting, there were present in person or by proxy 3,973,012 InsWeb common shares, representing approximately 82% of the total outstanding shares of InsWeb common shares. The results of each proposal submitted to a vote at the Annual meeting are as follows: Proposal 1 - Election of Directors Nominee Votes For Votes Withheld Abstentions Broker Non-votes James M. Corroon NA Thomas W. Orr NA Proposal 2 - Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Withheld Abstentions Broker Non-votes 0 Based on the above voting results, each proposal was approved by the shareholders at the Annual Meeting. SIGNATURE In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 23, 2010 INSWEB CORPORATION (Registrant) /s/ Kiran Rasaretnam Kiran Rasaretnam Chief Financial Officer
